              Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                                        FOR THE
                             SOUTHERN DISTRICT OF NEW YORK



INA KODRA, individually and
on behalf of all others similarly situated,                     CLASS ACTION COMPLAINT
                                                                Civil Case No. 1:20-cv-3682
      Plaintiff,

         v.

   M&T BANK CORPORATION,

      Defendant.




                                              COMPLAINT

       Plaintiff Ina Kodra, individually, and as the class representative on behalf of all others

similarly situated, brings this employment discrimination suit against D e f e n d a n t M & T

Bank Corporation, a financial services company.

                                     SUMMARY OF CLAIM

       1.          M&T Bank Corporation denies employment opportunities to entire categories of

individuals authorized to work in the United States based on their alienage. Specifically, M&T

Bank categorically denies employment contracts to applicants for the position of retail branch

manager and other positions within the Bank’s Management Development Program if the

applicants are w o r k - a u t h o r i z e d lawfully present noncitizens whose valid federal work

authorization is subject to renewal after a future date of expiration. This facially discriminatory

company-wide policy and/or practice constitutes intentional discrimination based on alienage in

violation of 42 U.S.C. § 1981.
             Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 2 of 13



                                 JURISDICTION AND VENUE

        2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.     This Court is empowered to issue a declaratory judgment and further necessary or

proper relief pursuant to 28 U.S.C. §§ 2201 and 2202.

        4.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §1391

(b)(1) and (d) because M&T Bank resides in and conducts business within this judicial District.

                                             PARTIES

Plaintiff

        5.     Plaintiff Ina Kodra is a 24-year-old citizen of Greece who presently lives in Queens

County, New York State. Ms. Kodra received her bachelor’s degree from Harvard College in May

2018.

        6.     Ms. Kodra is not a citizen of the United States.         The U.S. Department of

Homeland Security (“DHS”) granted Ms. Kodra deferred action and authorization to work in the

U.S. through the Deferred Action for Childhood Arrivals (“DACA”) initiative. Ms. Kodra had

work authorization with a future date of expiration when she applied for and was denied the retail

branch manager position at M&T Bank. She continues to have work authorization and deferred

action. Ms. Kodra does not require a sponsor in order to be authorized to work in the United States.

Defendant

        7.     Defendant M&T Bank (“M&T” or the “Bank”) is an American multinational

financial services company with 240 branches throughout New York State. M&T is headquartered

at One M&T Plaza, Buffalo, New York, 14203-2399.

        8.     M&T, by soliciting, conducting, and transacting business in New York, engages in

continuous, permanent, and substantial activity within the state.


                                                  2
             Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 3 of 13



                                      FACTUAL ALLEGATIONS

Background

       9.        The United States Citizenship and Immigration Services (“USCIS”) provides Form

I-9 to employers within the United States to allow employers to verify the identity and employment

authorization of individuals they wish to hire.

       10.       The Immigration Reform and Control Act of 1986 requires employers to complete

and maintain a Form I-9 for each of their employees, whether such employees are U.S. citizens or

noncitizens. See 8 U.S.C. § 1324A.

       11.       Both employees and employers must complete Form I-9. An employee must

provide the employer with acceptable documents confirming both his identity and employment

authorization.

       12.       Acceptable documents for Form I-9 verification are listed on the form and include,

among others, a federal Employment Authorization Document (“EAD”). The EAD proves an

individual is allowed to work in the United States for a specific time period. By itself an EAD

establishes both identity and employment authorization. No further proof is necessary to satisfy

the documentation requirement of Form I-9 and prove that the employee is authorized to work in the

United States.

       13.       Employers may not specify which document(s) the employee may present to

establish employment authorization and identity. Form I-9 warns employers that “[i]t is illegal to

discriminate against work-authorized individuals. Employers CANNOT specify which document(s)

an employee may present to establish employment authorization and identity. The refusal to hire

or continue to employ an individual because the documentation presented has a future expiration

date may also constitute illegal discrimination.”


                                                    3
              Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 4 of 13



        14.     On June 15, 2012, the Secretary of DHS announced that the agency, through its

exercise of prosecutorial discretion, would not seek to remove certain immigrants brought to the

United States as children but instead consider them for grants of deferred action. The initiative is

known as DACA.

        15.     Deferred action under DACA is a discretionary grant of authorized stay in the

United States by the federal government. Deferred action under DACA is valid for a period of two

years and is renewable for additional two-year periods.

        16.     DACA recipients are eligible to obtain federal work authorization and work in the

United States. Work authorized DACA recipients possess an EAD and a Social Security number.

        17.     DACA’s purpose, as explained by President Obama was to “[stop] expel[ling]

talented young individuals who . . . [have] been raised as Americans; understand themselves to be

part of this country . . . [and] who want to staff our labs, or start new businesses or defend our

country.”1

        18.     As of January 31, 2020 USCIS had approved 825,623 initial applications for DACA.2

        19.     DACA recipients are among many noncitizens who possess an EAD.                       Other

noncitizens who possess work authorization that is subject to a specific validity period include:

spouses of professional work visa holders; asylum applicants; survivors of human trafficking;

individuals transitioning into legal permanent resident status; individuals with Temporary Protected

Status; humanitarian parolees; deferred action recipients, including beneficiaries of the Violence

Against Women Act; spouses and children of foreign government officials and exchange visitors;


1
  President Barrack H. Obama, Remarks by the President on Immigration (June 15, 2012),
http://www.whitehouse.gov/the-press-office/2012/06/15/remarks-president-immigration (last visited April 29,
2020).
2
  USCIS, Number of Form 1-821D, Consideration of Deferred Action for Childhood Arrivals by Fiscal Year,
Quarter, Intake and Case Status: Aug. 15, 2012 – Dec. 31, 2019 (January 2020),
https://www.uscis.gov/sites/default/files/USCIS/Resources/Reports%20and%20Studies/Immigration%20Forms%20
Data/All%20Form%20Types/DACA/DACA_performancedata_fy2020_qtr1.pdf.
                                                     4
             Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 5 of 13



and student visa holders.

M&T’s Discriminatory Policy

       20.      Defendant M&T intentionally discriminates against noncitizen applicants for

employment in the United States on the basis of alienage by utilizing a facially discriminatory

policy and/or practice that categorically denies the opportunity to enter employment contracts to

lawfully present noncitizens who are authorized to work in the U.S., and whose valid federal work

authorization contains a future expiration date.

       21.      M&T further subjects noncitizen applicants to employment discrimination on the

basis of alienage by imposing additional requirements that are not imposed on U.S. citizen

applicants, and rejects the noncitizen applicants who cannot satisfy the additional requirements.

       22.      On or about March 14, 2018, M&T denied Ms. Kodra’s application for a job as a

retail branch manager within the Bank’s Management Development Program on the basis of these

policies and practices, because she was a noncitizen with a valid EAD, and despite the fact that Ms.

Kodra was authorized to work in the United States.

       23.      In January 2018, Ms. Kodra applied for a position as a retail branch manager

within the Management Development Program of M&T’s Student, Graduate and Professional

Training Programs. Ms. Kodra submitted her application through Defendant M&T’s online job

application portal for students.

       24.      M&T’s job listing for the retail branch manager position stated that an applicant

must be “Authorized to work in the U.S. on a full-time, permanent basis without additional

sponsorship."

       25.      Aside from stating the requirement of work authorization, M&T’s online application

for employment did not request specific information regarding the applicant’s eligibility to work.


                                                   5
               Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 6 of 13



       26.      During the last week of January 2018, M&T’s Banking Officer-Management

Development Program Recruiter, Jessica Vicario, emailed Ms. Kodra to say that Ms. Kodra’s initial

application qualified her for the next phase of the application process, which was a telephone

interview.

       27.      On February 1, 2018, Ms. Vicario interviewed Ms. Kodra by telephone and stated

that she was impressed by Ms. Kodra’s application.

       28.      Also on February 1, 2018, following the telephonic interview, Ms. Vicario

sent a follow-up email to Ms. Kodra. In the email, Ms. Vicario asked Ms. Kodra to review the

various positions available and submit her top five position requests.

       29.      In response to Ms. Vicario’s post-interview email, Ms. Kodra emailed Ms. Vicario

on February 19, 2018 to express her interest in the retail branch manager position in either the

Philadelphia or the New York office.

       30.      On February 22, 2018, Ms. Vicario acknowledged receipt of Ms. Kodra’s February

19, 2018 email and requested that Ms. Kodra complete the online application through a link Ms.

Vicario provided. Ms. Vicario explained that submitting the application via this online platform

allowed for coordinated communication between the scheduling team, the hiring managers and rest

of the team.

       31.      On March 4, 2018, Ms. Kodra completed the online application and answered

affirmatively that she had work authorization. That same day, Ms. Kodra sent an email to Ms.

Vicario to confirm that she had completed the online application. Ms. Kodra asked Ms. Vicario if

there were any additional steps Ms. Kodra needed to take in the hiring process.

       32.      On March 8, 2018, Ms. Vicario emailed Ms. Kodra with additional questions

regarding which specific region within New York State Ms. Kodra would consider for her


                                                  6
             Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 7 of 13



employment. In the same email, Ms. Vicario asked whether Ms. Kodra “would require sponsorship

for employment with M&T…or are you eligible to work in the US permanently without the need for

future sponsorship.”

       33.     On March 12, 2018, Ms. Kodra responded by email to Ms. Vicario confirming her

request for employment in “Upstate New York (Hudson Valley)” and stated, “I will not require

sponsorship. I have employment authorization and expect to have it until 2020.”

       34.     On March 14, 2018 Ms. Vicario sent an email to Ms. Kodra that stated:

“Unfortunately, we require that candidates have permanent work authorization for consideration in

the Management Development Program.”

       35.     If Ms. Kodra did not belong to a class of non-citizens whose work authorization has

a future expiration date, M&T would have entered into an employment contract with Ms. Kodra for

the retail branch manager position with the Management Development Program.

       36.     DACA recipients are not the only class of noncitizens who possess federal work

authorization but are ineligible to work for M&T because of its facially discriminatory policy and/or

practice that discriminates on the basis of alienage. M&T’s requirements for entering into a

work contract also discriminate against work-authorized asylees, deferred action recipients,

trafficking survivors and relatives of visa holders, among other classes of noncitizens who are

authorized to work in the United States and whose valid federal work authorization contains a future

expiration date.

                              CLASS ACTION ALLEGATIONS

       37.     Plaintiff Ms. Kodra brings her class allegations under Fed. R. Civ P. 23 (a), (b)(2),

(c)(4) and (b)(3) on behalf of a class defined as follows: All noncitizens who are within the

jurisdiction of the United States and authorized to work in the United States, who were denied


                                                 7
             Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 8 of 13



employment with Defendant M&T under the company’s policies and/or practices for hiring work-

authorized noncitizens between March 14, 2018 and the date of judgment in this action (the

“Class”).

       38.     Ms. Kodra is a member of the Class.

       39.     Upon information and belief, the members of the Class are so numerous that joinder

of all of them is impracticable. M&T is a large corporation with offices throughout the eastern

United States, USCIS has approved over 800,000 applications for DACA, and there are thousands

of individuals who, despite having work authorization, do not meet M&T’s requirements for

employment. Ms. Kodra does not know the precise number of Class members because this

information is within the possession of M&T.

       40.     Questions of law and fact are common to the Class and these questions predominate

over any questions affecting only individual members. Common questions include, among others:

(1) whether it is M&T’s policy or practice to reject job applicants or terminate current workers who

are authorized to work in the United States because they are not United States citizens and because

they possess valid work authorization that is limited in duration; (2) whether M&T’s policy, as set

forth above, deprives Plaintiff and the Class of the right to contract for work in the United States

in violation of 42 U.S.C. § 1981; (3) whether Ms. Kodra and the Class are entitled to back-pay

relief; (4) whether Ms. Kodra and the Class suffered harm by reason of M&T’s unlawful policy;

(5) whether Ms. Kodra and the Class are entitled to compensatory damages; (6) whether Ms. Kodra

and the Class are entitled to punitive damages; (7) whether equitable and injunctive relief for the

Class is warranted; and (8) the scope of a resulting permanent injunction.

       41.     Ms. Kodra’s claims are also typical of the claims of the Class because: (1) Ms.

Kodra was within the jurisdiction of the United States and not a citizen of the United States; (2) Ms.


                                                  8
             Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 9 of 13



Kodra was authorized to work within the United States; (3) Ms. Kodra applied for a position at M&T;

and (4) Ms. Kodra was rejected because of alienage. These claims are substantially shared by each

and every Class member. All of the claims arise from the same course of conduct of M&T, and the

relief sought is common.

       42.     Ms. Kodra will fairly and adequately represent and protect the interests of the

members of the Class. Ms. Kodra has no conflict with any Class member.                 Ms. Kodra is

committed to the goal of altering M&T’s hiring policies and practices to end discrimination against

Ms. Kodra and those who are similarly situated by virtue of their noncitizenship and legal

authorization to work in the United States.

       43.     Ms. Kodra has retained competent counsel experienced in complex employment

discrimination class actions.

       44.     The precise number of individuals affected by M&T’s unlawful policy and practice

is ascertainable through M&T’s records and therefore the proposed class is ascertainable.

       45.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23 (b)(2) because M&T

has acted and/or refused to act on grounds that are generally applicable to the Class, which makes

declaratory and injunctive relief with respect to Plaintiff and the Class as a whole appropriate. M&T

has refused to hire and/or has terminated noncitizens ostensibly because they are not citizens or are

noncitizens whose federal work authorization is limited as to duration of time. The Class members

are entitled to injunctive relief to end M&T’s common, uniform, unfair, and discriminatory policy

and/or practice including priority instatement and other relief that will make Class members whole.

       46.     Class certification is also appropriate pursuant to Fed. R. Civ. P. 23 (b)(3) because

common questions of fact and law predominate over any questions affecting only individual

members of the Class. Furthermore, a class action is superior to other available methods for the fair


                                                 9
              Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 10 of 13



and efficient adjudication of this litigation since joinder of all members is impracticable. The Class

members have been damaged and are entitled to recovery as a result of M&T’s common, uniform,

unfair, and discriminatory policy and/or practice. Damages are capable of measurement on a class-

wide basis and will be calculated based on the wages lost due to M&T’s unlawful policy and/or

practice. The propriety and amount of punitive damages are based on M&T’s conduct making these

issues common to the Class. Ms. Kodra and the Class will rely on common evidence to resolve

their legal and factual questions. There are no pending actions raising similar claims. M&T is a

resident of and engages in continuous, permanent, and substantial activity in the Southern District of

New York. There will be no undue difficulty in the management of this litigation as a class action.

                         COUNT I – ALIENAGE DISCRIMINATION
                                    (42 U.S.C. §1981)

       47.      Plaintiff Ms. Kodra incorporates by reference the allegations in all preceding

paragraphs.

       48.      Ms. Kodra brings this claim on her own behalf and on behalf of the Class.

       49.      Ms. Kodra is a person within the jurisdiction of the United States.

       50.      Ms. Kodra is not a citizen of the United States.

       51.      Ms. Kodra is lawfully present and authorized to work in the United States.

       52.      Defendant M&T intentionally discriminated against Plaintiff and the Class on the

basis of alienage by denying them contracts to work or deterring them from pursuing employment

opportunities because they are noncitizens whose federal work authorization is time limited and

despite their legal authorization to work in the United States.

       53.      M&T’s intentional discrimination against Plaintiff and the Class has interfered with

their right to make and enforce work contracts.

       54.      M&T’s facially discriminatory policy and/or practice of denying work opportunities

                                                  10
             Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 11 of 13



to Plaintiff and the Class based on their alienage, despite their legal authorization to work in the

United States, has harmed Plaintiff and the Class, and constitutes unlawful alienage discrimination

in violation of 42 U.S.C. § 1981.

       55.     Ms. Kodra and Class members have no plain, adequate, or complete remedy at law

to redress the wrongs alleged in this Complaint, and the injunctive relief sought in this action is the

only means to secure complete and adequate relief. Ms. Kodra and the Class she seeks to represent

now suffer, and will continue to suffer, irreparable injury from M&T’s discriminatory acts and

omissions.

       56.     M&T’s conduct has caused, and continues to cause, Ms. Kodra and Class members

substantial losses in earnings and other work benefits.

                                         PRAYER FOR RELIEF

       WHEREFORE, Ms. Kodra and the Class pray for relief as follows:

       57.     Certification of the case as a class action on behalf of the proposed Class;

       58.     Designation of Ms. Kodra as a Representative on behalf of the Class;

       59.     Designation of Ms. Kodra’s counsel of record as Class counsel;

       60.     A declaratory judgment that the practices complained of herein are unlawful and

violate 42 U.S.C. § 1981;

       61.     A preliminary and permanent injunction against M&T and its officers, agents,

successors, employees, representatives, and any and all persons acting in concert with them, to

restrain them from engaging in each of the unlawful policies, practices, customs, and usages set

forth herein; an order restoring Ms. Kodra and Class members to their rightful positions at M&T,

as applicants, contractors, or employees, or in lieu of instatement or reinstatement, an order for front

pay (including interest) and benefits;


                                                  11
                Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 12 of 13



          62.     Back-pay (including interest and benefits) for Ms. Kodra and Class Members;

          63.     All damages sustained as a result of M&T’s conduct, including damages for

emotional distress, humiliation, embarrassment, and anguish, according to proof;

          64.     Exemplary and punitive damages in an amount commensurate with M&T’s

ability to pay and to deter future conduct;

          65.     Costs incurred herein, including reasonable attorney’s fees to the extent allowable

by law;

          66.     Pre-judgment and post judgment interest, as provided by law; and

          67.     Such other and further legal and equitable relief as this Court deems necessary, just,

and proper.

                                        DEMAND FOR JURY TRIAL

          68.     Pursuant to Fed. R. of Civ. P. 38, Ms. Kodra hereby demands a jury trial for all claims

so triable.

 Dated: May 12, 2020                             Respectfully submitted,

                                                 THE MEXICAN AMERICAN LEGAL
                                                 DEFENSE AND EDUCATIONAL FUND

                                                 By: /s/ Nina Perales
                                                 Nina Perales
                                                 110 Broadway, Suite 300
                                                 San Antonio, TX 78205
                                                 T: 210- 224-5476
                                                 F: 210-224-5382
                                                 nperales@maldef.org
                                                 Thomas Saenz*
                                                 634 Spring St., 11th Floor
                                                 Los Angeles, CA 90014
                                                 T: 213-629-2512
                                                 F: 213-629-0266
                                                 tsaenz@maldef.org

                                                    12
Case 1:20-cv-03682 Document 1 Filed 05/12/20 Page 13 of 13




                          Griselda Vega Samuel*
                          11 E. Adams, Suite 700
                          Chicago, IL 60603
                          T: 312-427-0701
                          F: 312-427-0691
                          gvegasamuel@maldef.org

                          *Pending Admission Pro Hac Vice
                          Attorneys for Plaintiff




                            13
